DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 and 6-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 9 and 13 of the issued patent Kim et al., US 8,582,489 (Kim’489 hereinafter), in view of Lauer et al., US 2010/0310003 A1 (Lauer hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 8,582,489.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent 8,582,489
1. A method of transmitting in a wireless communication system, the method comprising: 












transmitting, by a transmitter, a data frame to a plurality of receivers, the data frame including group control information having a group identifier and stream information; and 
receiving, by the transmitter, a first reception acknowledgement for the data frame from a first receiver of the plurality of the receivers, 

wherein the group identifier indicates a group to which the plurality of receivers belong, and wherein the stream information indicates at least one spatial stream for each of the plurality of receivers.  





2. The method of claim 1, wherein a number of bits for the group identifier is 6.  


3. The method of claim 1, wherein the transmitter is an access point (AP).  


6. A device in a wireless communication system, the apparatus comprising: a processor; and a memory operatively coupled with the processor and storing instructions that when executed by the processor causes to the device to: 













transmit a data frame to a plurality of receivers, the data frame including group control information having a group identifier and stream information; and 
receive a first reception acknowledgement for the data frame from a first receiver of the plurality of the receivers, 

wherein the group identifier indicates a group to which the plurality of receivers belong, and wherein the stream information indicates at least one spatial stream for each of the plurality of receivers.  




7. The device of claim 1, wherein a number of bits for the group identifier is 6.  


8. The device of claim 1, wherein the transmitter is an access point (AP).  

1. A method of transmitting in a wireless communication system, the method comprising: 
transmitting, by a transmitter, a group management frame to a receiver, the group management frame including bit map information including a plurality of bits, each bit of the bitmap information representing one of the plurality of groups, where a value of each bit indicates whether or not the receiver is a member of the group to which the bit represents; and 
transmitting, by the transmitter, a data frame to the receiver, the data frame including group control information having a group identifier and stream information, 



wherein the group identifier indicates a group that the receiver is determined as a member according to the bitmap information, wherein the stream information indicates at least one spatial stream for the receiver that belongs to the group identified by the group identifier, 

and wherein a number of bits for the bitmap information is 64 and a number of bits for the group identifier is 6.
5. The method of claim 1, wherein the transmitter is an access point (AP).

9. An apparatus in a wireless communication system, the apparatus comprising: 



a transmitter configured to: transmit a group management frame to a receiver, the group management frame including bitmap information including a plurality of bits, each bit of the bitmap information representing one of the plurality of groups, where a value of each bit indicates whether or not the receiver is a member of the group to which the bit represents; and 
transmit a data frame to the receiver, the data frame including group control information having a group identifier and stream information, 




wherein the group identifier indicates a group that the receiver is determined as a member according to the bitmap information, wherein the stream information indicates at least one spatial stream for the receiver that belongs to the group identified by the group identifier, and 

wherein a number of bits for the bitmap information is 64 and a number of bits for the group identifier is 6.
13. The apparatus of claim 9, wherein the transmitter is an access point (AP).


Regarding 1, Kim’489 discloses a method of transmitting in a wireless communication system, the method comprising: 
transmitting, by a transmitter, a data frame to a plurality of receivers, the data frame including group control information having a group identifier and stream information; and … wherein the group identifier indicates a group to which the plurality of receivers belong, and wherein the stream information indicates at least one spatial stream for each of the plurality of receivers (see Kim’489, claim 1).  
Regarding 2, Kim’489 discloses wherein a number of bits for the group identifier is 6 (see Kim’489, claim 1).  
Regarding 3, Kim’489 discloses wherein the transmitter is an access point (AP) (see Kim’489, claim 5).  
Regarding 6, Kim’489 discloses a device in a wireless communication system, the apparatus comprising: … transmit a data frame to a plurality of receivers, the data frame including group control information having a group identifier and stream information; and … wherein the group identifier indicates a group to which the plurality of receivers belong, and wherein the stream information indicates at least one spatial stream for each of the plurality of receivers (see Kim’489, claim 9).  
Regarding 7, Kim’489 discloses wherein a number of bits for the group identifier is 6 (see Kim’489, claim 9).  
Regarding 8, Kim’489 discloses wherein the transmitter is an access point (AP) (see Kim’489, claim 13).  
Regarding claims 1 and 6, Kim’489 does not explicitly disclose the following features.
Regarding claim 1, receiving, by the transmitter, a first reception acknowledgement for the data frame from a first receiver of the plurality of the receivers, 
Regarding claim 6, a processor; and a memory operatively coupled with the processor and storing instructions that when executed by the processor causes to the device to: … receive a first reception acknowledgement for the data frame from a first receiver of the plurality of the receivers.
In the same field of endeavor (e.g., communication system) Lauer discloses method for to a wireless communication system that comprises the following features.
Regarding claim 1, receiving, by the transmitter, a first reception acknowledgement for the data frame from a first receiver of the plurality of the receivers (In some embodiments, acknowledgement (ACK) of these respective transmissions within such an MU-MIMO and/or OFDMA frame must be received from each WLAN device; see Lauer, paragraph [0110]. Also see abstract, “within multi-access wireless communication systems such as those operating in accordance with multi-user multiple input multiple output (MU-MIMO), orthogonal frequency division multiple access (OFDMA), and/or MU-MIMO/OFDMA, acknowledgement of receipt (e.g., using ACKs) is provided back to the sending or transmitting wireless communication device from each (or a subset) of the intended recipient wireless communication devices”), 
Regarding claim 6, a processor; and a memory operatively coupled with the processor and storing instructions that when executed by the processor causes (One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof; see Lauer, paragraph [0165]) the device to: … receive a first reception acknowledgement for the data frame from a first receiver of the plurality of the receivers (In some embodiments, acknowledgement (ACK) of these respective transmissions within such an MU-MIMO and/or OFDMA frame must be received from each WLAN device; see Lauer, paragraph [0110]. Also see abstract, “within multi-access wireless communication systems such as those operating in accordance with multi-user multiple input multiple output (MU-MIMO), orthogonal frequency division multiple access (OFDMA), and/or MU-MIMO/OFDMA, acknowledgement of receipt (e.g., using ACKs) is provided back to the sending or transmitting wireless communication device from each (or a subset) of the intended recipient wireless communication devices”).
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of Lauer regarding wireless communication system, into the method related to recovering a transmission-failed frame in a wireless communication system of the Instant application, The motivation to do so is to provide wireless device that is capable of high throughput (see Lauer, abstract and paragraph [0018]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is related to a method of transmitting in a wireless communication system where as claims 7-10 shown as claims that are dependent upon “the device of claim 1”  there is insufficient antecedent basis for these claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-6, 8 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over disclosed prior art Sampath et al., US 20011/0110454 A1 (Sampath hereinafter), in view of Lauer et al., US 2010/0310003 A1 (Lauer hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Sampath discloses a method of transmitting in a wireless communication system (In wireless networks with a single Access Point (AP) and multiple user stations (STAs), concurrent transmissions may occur on multiple channels toward different stations, both in the uplink and downlink direction.; see Sampath, paragraph [0007]), the method comprising: 
transmitting, by a transmitter, a data frame to a plurality of receivers (Certain aspects of the present disclosure support designing a Very High Throughput Signal (VHT-SIG) field of a preamble. The preamble may be transmitteded, for example, from the access point (AP) 110 to the users 120 in the wireless network 100 illustrated in FIG. 1; see paragraph [0062]. Also see Sampath paragraph [0009], “The method generally includes generating a signal (SIG) field of a preamble, wherein the SIG field comprises a plurality of bits that indicates a number of spatial streams allocated to a plurality of apparatuses without explicitly identifying each apparatus, and transmitting the preamble to the apparatuses”), the data frame including group control information having a group identifier and stream information (generating a frame comprising a group identifier (ID), wherein the group ID specifies IDs assigned to the apparatuses such that the numbers of spatial streams are allocated to the apparatuses in the defined order; and transmitting the frame to the apparatuses; see Sampath, claim 7); and … wherein the group identifier indicates a group to which the plurality of receivers belong (IDs assigned to user STAs may be signaled in the group ID. The group IDs may be formed by the access point and may be transmitted within the Management frame. This frame may list the group IDs and their corresponding Association Identifiers (AIDs). An AID field may comprise 16 bits that every user may obtain in an Association Response frame. The AID may comprise an ID value from 1 to 2007, and therefore only 11 out of 16 bits may be effectively utilized; see Sampath, paragraph [0076]), and wherein the stream information indicates at least one spatial stream for each of the plurality of receivers (the group ID may be arranged such that the allocated number of spatial streams per user may always be in non-increasing order. Alternatively, the group ID may be arranged such that the allocated number of spatial streams per user may always be in non-decreasing order. The group ID may be changed when the order of the number of spatial streams per user changes. The group ID may be changed if the MIMO channel between the access point and user STAs has been changed significantly such that a different grouping of users may provide better throughput results; see Sampath, paragraph [0079]).  
Regarding claim 6, Sampath discloses a device in a wireless communication system (In wireless networks with a single Access Point (AP) and multiple user stations (STAs), concurrent transmissions may occur on multiple channels toward different stations, both in the uplink and downlink direction.; see Sampath, paragraph [0007]), the apparatus comprising: 
a processor (The wireless device 302 may include a processor 304 which controls operation of the wireless device 302; see Sampath, paragraph [0058]); and 
a memory operatively coupled with the processor and storing instructions that when executed by the processor (The processor 304 may also be referred to as a central processing unit (CPU). Memory 306, which may include both read-only memory (ROM) and random access memory (RAM), provides instructions and data to the processor 304; see Sampath, paragraph [0058]) causes to the device to: 
transmit a data frame to a plurality of receivers (Certain aspects of the present disclosure support designing a Very High Throughput Signal (VHT-SIG) field of a preamble. The preamble may be transmitteded, for example, from the access point (AP) 110 to the users 120 in the wireless network 100 illustrated in FIG. 1; see paragraph [0062]. Also see Sampath paragraph [0009], “The method generally includes generating a signal (SIG) field of a preamble, wherein the SIG field comprises a plurality of bits that indicates a number of spatial streams allocated to a plurality of apparatuses without explicitly identifying each apparatus, and transmitting the preamble to the apparatuses”), the data frame including group control information having a group identifier and stream information (generating a frame comprising a group identifier (ID), wherein the group ID specifies IDs assigned to the apparatuses such that the numbers of spatial streams are allocated to the apparatuses in the defined order; and transmitting the frame to the apparatuses; see Sampath, claim 7); and …wherein the group identifier indicates a group to which the plurality of receivers belong (IDs assigned to user STAs may be signaled in the group ID. The group IDs may be formed by the access point and may be transmitted within the Management frame. This frame may list the group IDs and their corresponding Association Identifiers (AIDs). An AID field may comprise 16 bits that every user may obtain in an Association Response frame. The AID may comprise an ID value from 1 to 2007, and therefore only 11 out of 16 bits may be effectively utilized; see Sampath, paragraph [0076]), and wherein the stream information indicates at least one spatial stream for each of the plurality of receivers (the group ID may be arranged such that the allocated number of spatial streams per user may always be in non-increasing order. Alternatively, the group ID may be arranged such that the allocated number of spatial streams per user may always be in non-decreasing order. The group ID may be changed when the order of the number of spatial streams per user changes. The group ID may be changed if the MIMO channel between the access point and user STAs has been changed significantly such that a different grouping of users may provide better throughput results; see Sampath, paragraph [0079]).  
Regarding claims 1 and 6, Sampath does not explicitly disclose receiving, by the transmitter, a first reception acknowledgement for the data frame from a first receiver of the plurality of the receivers. In the same field of endeavor (e.g., communication system) Lauer discloses method for to a wireless communication system that comprises receiving, by the transmitter, a first reception acknowledgement for the data frame from a first receiver of the plurality of the receivers (In some embodiments, acknowledgement (ACK) of these respective transmissions within such an MU-MIMO and/or OFDMA frame must be received from each WLAN device; see Lauer, paragraph [0110]. Also see abstract, “within multi-access wireless communication systems such as those operating in accordance with multi-user multiple input multiple output (MU-MIMO), orthogonal frequency division multiple access (OFDMA), and/or MU-MIMO/OFDMA, acknowledgement of receipt (e.g., using ACKs) is provided back to the sending or transmitting wireless communication device from each (or a subset) of the intended recipient wireless communication devices”),
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of Lauer regarding wireless communication system, into the method related to wireless communication system of Sampath, The motivation to do so is to provide wireless device that is capable of high throughput (see Lauer, abstract and paragraph [0018]).
Regarding claim 3, Sampath discloses wherein the transmitter is an access point (AP) (IDs assigned to user STAs may be signaled in the group ID. The group IDs may be formed by the access point and may be transmitted within the Management frame; see Sampath, paragraph [0076]).  
Regarding claim 8, Sampath discloses wherein the transmitter is an access point (AP) (IDs assigned to user STAs may be signaled in the group ID. The group IDs may be formed by the access point and may be transmitted within the Management frame; see Sampath, paragraph [0076]).  
Regarding claims 4, 5, 9 and 10, Sampath does not explicitly disclose the following features.
Regarding claim 4, further comprising: transmitting, by the transmitter, a block acknowledgement request after receiving the first reception acknowledgement.  
Regarding claim 5, further comprising: receiving, by the transmitter, a second reception acknowledgement for the data frame from a second receiver of the plurality of the receivers. 
Regarding claim 9, wherein the memory stores instructions that causes to the device to transmit a block acknowledgement request after receiving the first reception acknowledgement.  
Regarding claim 10, the memory stores instructions that causes to the device to receive a second reception acknowledgement for the data frame from a second receiver of the plurality of the receivers. In the same field of endeavor (e.g., communication system) Lauer discloses method for to a wireless communication system that comprises the following features.
Regarding claim 4, further comprising: transmitting, by the transmitter, a block acknowledgement request after receiving the first reception acknowledgement (The intended receivers of the MU-MIMO/OFDMA transmissions need to respond to the transmitter an acknowledgement (e.g. either a single acknowledgement or a block acknowledgement may be provided) … Any acknowledgement scheme may, if desired, have an option for reverse-data-aggregation such that data may be combined with an ACK. Hereinafter, the terms "ACK", "acknowledgement", and "BA" are all meant to be inclusive of either ACK or BA (block acknowledgement). For example, even if only one or ACK or BA is specifically referenced, such embodiments may be equally adapted to any of ACK or BA; see Lauer, paragraph [0113]).  
Regarding claim 5, further comprising: receiving, by the transmitter, a second reception acknowledgement for the data frame from a second receiver of the plurality of the receivers (In some embodiments, acknowledgement (ACK) of these respective transmissions within such an MU-MIMO and/or OFDMA frame must be received from each WLAN device; see Lauer, paragraph [0110]. Also see abstract, “within multi-access wireless communication systems such as those operating in accordance with multi-user multiple input multiple output (MU-MIMO), orthogonal frequency division multiple access (OFDMA), and/or MU-MIMO/OFDMA, acknowledgement of receipt (e.g., using ACKs) is provided back to the sending or transmitting wireless communication device from each (or a subset) of the intended recipient wireless communication devices”). 
Regarding claim 9, wherein the memory stores instructions that causes to the device to transmit a block acknowledgement request after receiving the first reception acknowledgement (The intended receivers of the MU-MIMO/OFDMA transmissions need to respond to the transmitter an acknowledgement (e.g. either a single acknowledgement or a block acknowledgement may be provided) … Any acknowledgement scheme may, if desired, have an option for reverse-data-aggregation such that data may be combined with an ACK. Hereinafter, the terms "ACK", "acknowledgement", and "BA" are all meant to be inclusive of either ACK or BA (block acknowledgement). For example, even if only one or ACK or BA is specifically referenced, such embodiments may be equally adapted to any of ACK or BA; see Lauer, paragraph [0113]).  
Regarding claim 10, the memory stores instructions that causes to the device to receive a second reception acknowledgement for the data frame from a second receiver of the plurality of the receivers (In some embodiments, acknowledgement (ACK) of these respective transmissions within such an MU-MIMO and/or OFDMA frame must be received from each WLAN device; see Lauer, paragraph [0110]. Also see abstract, “within multi-access wireless communication systems such as those operating in accordance with multi-user multiple input multiple output (MU-MIMO), orthogonal frequency division multiple access (OFDMA), and/or MU-MIMO/OFDMA, acknowledgement of receipt (e.g., using ACKs) is provided back to the sending or transmitting wireless communication device from each (or a subset) of the intended recipient wireless communication devices”). 
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of Lauer regarding wireless communication system, into the method related to wireless communication system of Sampath, The motivation to do so is to provide wireless device that is capable of high throughput (see Lauer, abstract and paragraph [0018]).

Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over disclosed prior art Sampath et al., US 20011/0110454 A1 (Sampath hereinafter), in view of Lauer et al., US 2010/0310003 A1 (Lauer hereinafter), as applied to the claims above and further in view of Zhang et al., US 2011/0096797 A1 (Zhang hereinafter).
Here is how the references teach the claims.
Regarding claims 2 and 7, Sampath and Lauer disclose the method of claim 1 and the device of claim 1. Sampath and Lauer do not explicitly disclose wherein a number of bits for the group identifier is 6. In the same field of endeavor (e.g., communication system) Zhang discloses a method for generating a preamble of a data unit to be transmitted using MIMO communication channel that comprises wherein a number of bits for the group identifier is 6 (The STBC subfield 142-5 includes a single bit indicating whether or not the data unit 100 is encoded using STBC, as described above, in an embodiment. According to an embodiment, the group ID subfield 142-7 is implemented using six bits, and is used to indicate that the data unit 100 is, for example, an SU data unit, as described further below; see Zhang, paragraph [0097]. Also see paragraph [0074], “Once a client station 25 determines both that it is a member of a particular MU group and its unique index value within the particular MU group, the client station 25 determines, upon receipt of the group ID subfield 142-7, whether the group ID subfield 142-7 matches the group ID subfield 162 or an ID of any other MU group to which the client station 25 belongs. For example, the client station 25 is assigned to multiple MU groups using multiple group definition fields 160, or other suitable management frames or control frames, in some embodiments”).  
It would have thus been obvious to a person of the ordinary skill in the art, at the time the invention was made, to incorporate the features of Zhang generating a preamble of a data unit to be transmitted using MIMO communication channel, into the method related to wireless communication system of Sampath and Lauer, The motivation to do so is to support newer wireless standard that provide even greater throughput (see Zhang, abstract and paragraph [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/17/2022